250 S.W.3d 10 (2008)
STATE of Missouri, Respondent,
v.
Lorenzo T. WEST, Appellant.
No. WD 66851.
Missouri Court of Appeals, Western District.
April 15, 2008.
Nancy A. McKerrow, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before RONALD R. HOLLIGER, P.J., HAROLD L. LOWENSTEIN, and THOMAS H. NEWTON, JJ.


*11 ORDER
PER CURIAM.
Mr. Lorenzo T. West appeals the convictions following a jury trial for second-degree murder, section 565.021, RSMo 2000, and armed criminal action, section 571.015, RSMo 2000. He asserts that the trial court erred in overruling an objection to a statement made in the State's closing argument.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 30.25(b).